T‘HEATITORNEYGENE~
                                     OF      TEXAS



                                         February     21,    1957.


Honorable W. G       Woods,        Jr.                      OPINION NO,      Ww-36
County Attorney
Liberty  County,                                            Re:   Is It legal   for a sheriff
Liberty,  Texas.                                                  to work prisoners      out-
                                                                  side of the county jail
                                                                  on his private     ranch op-
                                                                  erations  even if the
                                                                  labor is voluntary      and
                                                                  the prisoners     are paid
                                                                  out of the sheriff’s
Dear Mr. ‘Woods :                                                 personal   funds?

           This opinion is in response   to your letter                        of February
12,   1957, in which you asked the following    question:

                  “lIs it legal    for         a sheriff  to work prisoners
           outside    of the County            Jail on his private   ranch
           operations     whether or           not such prison  labor Is
           voluntary     on the part           of the prisoners   and whether
           or not such prisoners               are paid for thytlr labor out
           of the personal      funds          of the sheriff?

           Article    793 of Vernon’s               Code of Criminal         procedure   reads
in part:

                  “When a defendant      is convicted    of a misdemeanor
           and his punishment is assessed           at a pecuniary  fine,
           if he is unable to pay the fine and costs adjudged
           against   him, he may for such time as will satisfy            the
           judgment be put to work in the workhouse,            or on the                    *
           county farm, or public        improvements    of the county,    as
           provided    in the succeeding      article;    or if there be
           no such workhouse        farm or improvements,      he shall be
           Imprisoned     in jail    for a sufficient    length of time to
           discharge     the full,,amount   of fine and costs ad judged
           against   him; . . .

           Article    794     of    Vernon’s        Code of       Criminal   Procedure   reads
in part:
Honorable    W.   G   Woods,   Jr.,   -   Page 2   -    ww-36


                  ‘lwhere the punishment assessed     in a conviction
            for misdemeanor is confinement      in jail    for more
            than one day, or where in such conviction          the punlsh-
            ment is assessed     only at a pecuniary    fine and the
            party so convicted      Is unable to pay the fine and
            costs   ad judged agalns t him, those so convicted       shall
            be required     to don manual labor in accordance     with
            the provisions     of this article  under the following
            rules and regulations:      . . .

                   “5. They shall be put to labor upon the public
            roads,  bridges   or ,other public works of the county
            when their   labor cannot be utilieed   in the county
            workhouse or county farm.     . .’

          Attorney  General’s  Opinions  O-1061 and O-3809, copies   of
which are herewith   enclosed,  hold that the above mentioned Articles
require  that county prisoners   be worked only on county pro,jects.

            The fact situation    involved    in your request Is clearly   of
a private    nature and In accord with the above Attorney       General’s
Opiniohs,    we are of the opinion     that Articles 793 and 794, V.C .C.P
designate    the excltislve  projects   upon which county prisoners     may be
employed.      Your question     Is therefore    answered in the negative.


                                          SUMMARY

                   It is illegal   for a sheriff  to work prisoners
            outside    of the county jail  on his private   ranch
            operations    even if the labor is voluntary    and the
            prisoners    are paid out of the sheriff’s    bersonal
            funds .

                                              Yours    very   truly,

                                              WILL WIISON
                                              ATTORNEYGENERAL          -


K!R: jl
~Encl.

APPROVED:

OPINION COMMITTE
By Ii. @rzr;yApndler